Clarke, J.:
The evidence of decedent’s freedom from contributory negligence and of the defendant’s negligence was sufficient to require the case to be submitted to the jury, and we are satisfied that the verdict in favor of the plaintiff should not be disturbed upon either of said propositions. The important question in the case, as it is presented to us, is whether there was evidence that the decedent’s death was caused by the negligence of the defendant. The direct injury received was synovitis of the knee and a broken thigh, neither of which injuries is necessarily fatal. The medical evidence establishes that decedent died of delirium" tremens. Delirium tremens results from the excessive use of alcohol and from no other cause; hence it is argued that the injury received was not the cause of death, and, therefore, that there is no cause of action against the defendant established.
The plaintiff, who is the widow of deceased, testified that' they had been married twenty-three years; that it was eleven years since deceased had had a doctor; that he was forty-seven years of age at the time of his death and had worked steadily ; that she had never seen her husband intoxicated or under the influence of liquor; that he occasionally drank beer and that he never had a red face.
Two other witnesses, one who had lived in the same house for five years with decedent and his wife, and another who had seen him constantly for twenty-three years, testified that they had never seen him intoxicated. There was no other evidence as to his previous habits as a drinking man. The accident occurred shortly after seven o’clock in the evening of January 9, 1906. He was taken to the Roosevelt Hospital in an ambulance and the surgeon who received him testified that when he was admitted he was unconscious, suffering from a broken thigh and traumatic synovitis of the knee; that he placed the patient in bed, had posterior splints put *324on his leg for the fracture of the femur and ordered medication ; that alcoholism is the direct cause of the delirium tremens; “ by alcoholism I mean that the man heed not of necessity be drunk in order to get it; ” that the patient rapidly developed delirium .tremens. “ I should say with reasonable certainty the injury precipitated his attack of delirium tremens. And understand I mean precipitated, not induced. Q. What injury do you refer to? A,- I refer to * "x" * his fracture of the femur and syno-. vitis of the knee. man may t>e perfectly sober at the time of an accident and then meet with an accident and develop delirium tremens. * * * I saw him as soon as he'was brought to the hospital; that was some time along about eight o’clock at night. He was markedly alcoholic at that time.' * - * * I said in my opinion that the injury, this broken bone and synovitis of the. knee, may have precipitated this. I mean by the word ‘ precipitated,’ hurried it up.” He testified that nobody could tell whether the man might have had delirium tremens anyhow. “ I could not find any reason outside of the. existence of alcoholism and the condition of delirium tremens which would prevent his getting entirely well. And all I am able to state now is that in my opinion the injury to the leg and the knee hurried up the delirium tremens. * * * . I have heard of cases and know of cases where men were perfectly sober, when they would get a certain shock or fright, and then meet with injury and then develop delirium tremens. - .Those cases are quite common.”
■ Dr. Clarke, the house surgeon, testified that he examined the patient on January tenth. “ I found him suffering from fractured femur, traumatic synovitis,, alcoholism. He remained in my care until his death; that was on the 11th. -1 saw him during that interval about once every four hours. Delirium tremens caused his death. When I first saw him in the hospital I am able to say with reasonable certainty that he was markedly alcoholic. ■ He developed delirium tremens * * * that afternoon; he commenced to show his first signs of delirium tremens that afternoon; * * * the afternoon' of the. following day.”
Dr. Humphries, sent by defendant to examine decedent, saw him at the hospital after nine o’clock on January ninth. “At that time he was . under the influence of alcohol; that was markedly so. *325* * * I saw liim the following day. Then he was suffering at that time from delirium tremens. I saw him on the afternoon of the 10th; then he had developed delirium tremens and looked to be in a very critical condition. * * * I did not find delirium tremens the first day.”'
Summarizing the medical testimony, it is to the effect that in the opinion of the doctors from what they observed the man was in a markedly alcoholic condition when he was admitted to the hospital ; that he was not then suffering from delirium tremens, which did not develop until the afternoon of the next day; that no one can say that the use of alcohol will necessarily produce delirium tremens, but that delirium tremens can only occur when there is a previous alcoholic condition and that a severe injury of the character suffered by decedent in this case, while not an inducing cause of delirium tremens, Will precipitate it.
Upon all the evidence, I think it was a question for the jury whether the injury caused by the negligence of the defendant did not produce the delirium tremens which, in the opinion of the doctors, was the immediate caus.e of death. If the decedent, but for the injury, might have lived for many years and the injury, plus his condition when he received it caused the delirium tremens, of which he died, 1 think the case comes within the meaning of section 1902 of the Code of Civil Procedure which gives a cause of action to recover damages for a wrongful act, neglect or default by which the decedent’s death was caused.
In Tice v. Munn (94 N. Y. 621) the trial court refused to charge that if the plaintiff was in an unhealthy and debilitated condition and the injuries were more serious and lasting by reason of her bodily condition, then the defendant is only liable for such consequences of the injury as would have resulted if she had been in good bodily health, and stated the rule to be that if by reason of a delicate condition of health, the consequences of a negligent injury are more serious still, for those consequences the defendant is liable, although they are aggravated by the imperfect bodily condition ; and the Court ■ of Appeals said : “ It amounted to saying that the negligent party is responsible for the proximate consequences of his act, even though those consequences are more severe and aggravated by reason of delicate health than they would have been if the suf*326ferer had been sound and well. This does not allow damages for what the defendant did not proximately cause, but holds him responsible for such consecpiences in the .particular case.”
In Turner v. Nassau Electric R. R. Co. (41 App. Div: 213) the testimony was that the decedent died of acute delirium tremens; that the injury was undoubtedly an exciting cause ; that the injury was. a blow upon the head, a laceration of the right parietal and temporal region, and two small cracks in the outer table of the skull; that the injuries to the tissues themselves were not sufficient to cause death outside of other predisposing causes. His brain was not injured. Independently such injuries would not have been sufficient to cause, death. The court said ; “ We think it must be held that the negligence of the defendant’s servants was the proximate cause of the death within the authorities cited. * * * Non constat that the. decedent, except for the injury, would have had delirium tremenswhen he did ; non constat that he would have had delirium tremens at all had it not been precipitated by the injury. If the accident to the deceased had been caused while lie was, and by reason of liisbeing intoxicated, so that his condition.might be considered as contributing to the. accident, a different question would have arisen ; but it requires altogether too great a stretch of moral responsibility and necessitates the investigation of cause and effect, and would carry us into metaphysical and psycological speculation, to an extent outside the possibility of judicial inquiry, to hold that the susceptibility to delirium tremens is different from any other physical condition caused by unwise or improper habits. \ When disease has supervened from any cause, any aggravation of that condition by the negligence of another is a cause of action for damages, provided such damages are solely set in motion and caused by the injury.”
I do not think that, reckless drivers of automobiles are to be relieved of responsibility because their victims are sick, infirm, diseased or even addicted to the use of alcoholic drinks, when it fairly appears that their condition was aggravated or death precipitated as a result of the injury received.
The judgment and order appealed from should be affirmed, with costs and disbursements to the respondent'.
Houghton and Scott. JJ,, concurred; Ingraham and McLaughlin, JJ., dissented.